Citation Nr: 1545125	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-19 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to November 1962.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims file.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is roughly in equipoise in regard to whether the Veteran has tinnitus related to noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  8 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2014).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

The Veteran contends that he has tinnitus related to his active service.  Sworn testimony and statements from the Veteran reflect that he was exposed to loud noises while working with generators in service.  The Veteran testified that he had symptoms of tinnitus beginning in service and continuously since service separation.  He noted that he had not considered treatment for his symptoms following service discharge as he had elderly parents that required his care.  It is noted that the Veteran's DD 214 confirmed that he received a hardship separation.

Having carefully reviewed the evidence of record, the Board finds that the evidence of record, both for and against the claim, is roughly in equipoise and, therefore, service connection is warranted for tinnitus.  It is noted that service connection was previously established for hearing loss disability.

Weighing against the claim, the Veteran's service treatment records reflect no complaints or findings for ringing ears and there is no medical documentation for tinnitus for many years following service discharge.  Report of VA examination dated in July 2013 reflects tinnitus less likely as not due to military noise exposure in view of normal hearing at service separation coupled with the Veteran's report of onset of tinnitus 2 years earlier on this examination, which is 40 years post active service.  This evidence is highly probative.

However, weighing in favor of the claims is the Veteran's sworn testimony reflecting onset of symptoms of tinnitus beginning in service and continuing after service discharge.   The Board finds that the lay evidence in this case is competent and credible.  The lay evidence is competent and credible as it pertains to first-hand observations of the Veteran's hearing difficulties since service separation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Also, the Veteran submitted a favorable private nexus opinion dated in March 2014 linking his tinnitus to his past history of loud machinery noise.  The lay and medical evidence are highly probative.  It is noted that the RO conceded service connection for hearing loss disability in view of a favorable nexus opinion.

Weighing the evidence of record, the Board finds that there is an approximate balance of the evidence in regard to the claims for service connection for tinnitus.  Accordingly, the claim is granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


